In re Britton, Stanley; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. B, No. 04-4569; to the Court of Appeal, Fifth Circuit, No. 06-KH-716.
Writ granted; court of appeal denial vacated; matter remanded to court of appeal for consideration of merits of applicant’s writ application. The ruling of the court of appeal denying applicant’s writ application indicates the matter was denied as being moot, which is clear error. Applicant is entitled to have the merits of the district court’s denial of post-conviction relief reviewed by the court of appeal.